ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to IndAdmission and Discipline Rule 23, Section 11, the Indiana Su-*1244prerae Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: After receiving a $6,000 settlement on behalf of his clients and depositing the settlement proceeds into his client trust account, the respondent used proceeds properly payable to his clients for purposes unrelated to the clients. In an unrelated count, the respondent, after collecting a medical malpractice claim on behalf of a client, allowed the balance in the respondent’s client trust account fall below an amount sufficient to satisfy his obligations to the client and failed to provide the client with a full accounting of the settlement proceeds after the client requested such an accounting. Additionally, he failed to provide information regarding resolution of the client’s IRS lien to the client after the client requested such information, and paid to the client portions of the client’s settlement proceeds over a period of time (with the client’s agreement) in order to avoid IRS seizure of the funds.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(b) by committing an act which reflects adversely on his honesty, trustworthiness, and fitness as a lawyer in other respects, and Prof.Cond.R. 8.4(c) by engaging in conduct involving dishonesty, deceit, and misrepresentation. He violated Prof.Cond.R. 1.4(a) by failing to keep his client reasonably informed about the status of the IRS lien. He violated Prof.Cond.R. 1.15(b) by failing to provide a full accounting of the settlement proceeds to his client and by failing promptly to disburse the malpractice proceeds to his client.
Discipline: Suspension from the practice of law for a period of not fewer than fifteen (15) months, beginning November 27, 2000, with reinstatement only upon petition and satisfaction of the requirements of Admis.Disc.R. 23(4)(b).
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.